Citation Nr: 9905642	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increase in the apportionment of the 
veteran's disability compensation, for the period from 
February 1995 to October 1995.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a special apportionment decision dated in 
April 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, where the appellant 
resides.  The veteran now resides in Berea, Kentucky.

This case was remanded to the RO in Louisville, Kentucky, for 
the purpose scheduling a hearing with the appellant before 
the Board at the regional office.  As the appellant was 
notified, a hearing was scheduled for July 27, 1998 at the RO 
in Phoenix, Arizona.  The appellant did not appear for the 
hearing.  Subsequently, the case was returned to the Board, 
and the case is now before the Board for further 
consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  According to a March 1994 rating decision, the veteran's 
combined service-connected disabilities resulted in an 80 
percent evaluation, and he was found to be entitled to a 
total rating based on individual unemployability;  effective 
January 1, 1994, he was awarded monthly benefits of $1,846, 
which included an amount for one dependent, a daughter, who 
was born on August [redacted] 1983.

3. In an April 1995 Special Apportionment decision, the RO 
granted an apportionment in the amount of $108 per month, 
effective February 1, 1995, which was equivalent to the 
additional amount allowable for a dependent.

4. An increased apportioned share of the veteran's VA 
compensation would cause the veteran undue hardship.


CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA disability compensation benefits have not been 
met. 38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 
3.102, 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to a March 1994 rating decision, the veteran's 
combined service-connected disabilities resulted in an 80 
percent evaluation, and he was found to be entitled to a 
total rating based on individual unemployability;  effective 
January 1, 1994, he was awarded monthly benefits of $1,846, 
which included an amount for one dependent, a daughter, who 
was born on August [redacted] 1983.

A marriage certificate associated with the claims folder 
confirms the marriage of the veteran to the appellant in May 
1994.

In a declaration of status of dependents dated in February 
1995, the veteran listed one daughter, born on August [redacted] 
1983.

In a financial status report dated in February 1995, the 
appellant listed her income as consisting solely of 
unemployment benefits equal to $185 weekly, or $814 monthly, 
her assets as $8600, her expenses as $2121 a month, and real 
estate valued at $89000..  

In a statement dated in April 1995 from the veteran (appellee 
in this case), he stated that he and the appellant were 
married in May 1994, at which time she was employed and 
earned approximately $45,000 annually.  He stated he was 
receiving Social Security and VA disability at that time.  He 
stated that they separated in November 1994, and that in 
January 1995 he petitioned for dissolution of the marriage.  
He wrote that the appellant was personally serviced with 
papers in February 1995.  He stated that he was continuing 
with the divorce and had no intention of reconciliation, and 
that he had been told the appellant was unemployed.  He also 
understood that she had been offered various employment 
opportunities.  He wrote that she had said that she had 
informed him that she could take early retirement, if she so 
desired.  He wrote that she owned a four bedroom home in the 
Northwest Valley along with having stock, bonds, CD's and 
numerous other personal assets.  He stated that the appellant 
was a single woman for seventeen years, supporting herself 
and doing quite well prior to their marriage.  He concluded 
by saying that he did not believe that the appellant's being 
married for six months to him justified her receiving 
monetary support from him.

A financial statement from the veteran, dated in April 1995, 
shows that his combined monthly net income was $2,811, 
consisting of Social Security benefits of $914 and VA 
disability benefits of $1,897.  His monthly expenses were 
shown as $2,857, resulting in a negative monthly balance of 
$46.

In an April 1995 special apportionment decision, the 
Department of Veterans Affairs granted an apportionment of 
$108 per month of the veteran's disability compensation for 
the appellant, beginning in February 1995.  The appellant 
appealed from the decision, maintaining that the amount of 
the apportionment should be increased. 

In an August 1995 statement, the appellant stated that her 
financial status had changed since her filing in January. Her 
unemployment benefits of $814 monthly ran out in July 1995.  
She had applied for an individual retirement annuity, but had 
not received it to date, and that the amount of the annuity 
would be approximately $825 per month.  Since February, she 
had to use the $3,500 in CDs and the $900 in savings from the 
Federal Credit Union to meet monthly expenses, and that she 
had about $1,200 in cash reserves left.  She had incurred 
legal fees of approximately $3,300 since the veteran deserted 
her.  The divorce was still pending and would not be 
finalized for several months.
 
The record reflects that, in September 1995, the veteran and 
appellant were divorced.  In December 1995, the regional 
office terminated the apportionment of the veteran's 
disability compensation for the appellant, effective October 
1995. 

In October 1995, the appellant attended an RO hearing and 
submitted a two-page written statement at the hearing.  She 
contended that the veteran left her in November 1994 with no 
notice, leaving her to pay household expenses on her own.  
The veteran had received retroactive Social Security payments 
of $7,000 to his dependent daughter as a result of her (the 
appellant's) efforts, as well as $8,00 for his own use.  The 
veteran received a State Farm disability insurance policy 
payment of  $7,000, and a retroactive increase in VA 
compensation of another $7,000 to $8,000 within about six 
months.  She stated that the veteran may have an outstanding 
loan for his son.  In the written statement submitted at the 
hearing, she wrote that his daughter receives dependent 
benefits form Social Security in excess of $400.  She denied 
that she had been offered various employment opportunities.  
Her additional assets consisted of $2,500 in U.S. Savings 
Bonds.  She took exception to the statement in the Statement 
of the Case that a hardship would be created for the veteran 
to protect her assets.  She noted that she had been forced to 
borrow funds from family members to simply meet basic needs 
of housing, utilities, food, and medical costs. She 
referenced VA regulations to the effect that "apportionment 
of less than 20 percent of benefits would not provide a 
reasonable amount for any dependent." 

In November 1995, the RO received a letter from [redacted]., who 
wrote that she and her husband were close friends with the 
appellant and the veteran for almost two years.  She wrote 
that during the time immediately after the marriage between 
the veteran and the appellant, the veteran made the statement 
to her and her husband that he could hide assets through 
transactions in precious metals not in excess of $10,000 for 
any single transaction.  Ms. [redacted]. further stated that the 
veteran had told her and her husband on several occasions 
that he was buying Susan B. Anthony dollars for $1.00 and 
reselling them at coin shows for $1.40.  She stated that the 
veteran had bought $254 worth of coins the day before the 
veteran deserted  the appellant, and that it was clear to her 
and her husband that the veteran was investing fairly 
significant amounts of money "in that area." 

Analysis

As a preliminary matter, the Board finds that the appellant's 
claim for an increased apportioned share of the veteran's VA 
compensation benefits, on her own behalf, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented a claim which is not 
implausible when her contentions and the evidence of record 
are viewed in a light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the veteran's spouse is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991);  38 C.F.R. § 
3.450(a)(1)(ii) (1998).
 
The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable;  2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed;  and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.

The appellant's initial apportionment was effective from 
February 1995.  As noted above the veteran and appellant were 
divorced in September 1995, and the regional office 
terminated the apportionment of the veteran's disability 
compensation for the appellant, effective October 1995.  
Thus, the current appeal involves the question for an 
increased amount of the apportionment during the period from 
February 1995 to October 1995.

The Board has thoroughly reviewed the evidence of record, in 
light of the applicable laws and regulations noted above.  As 
noted above, without regard to any other provision regarding 
apportionment where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his or 
her dependents on the basis of the facts  in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest (except as to those cases covered by 38 
C.F.R. §§ 3.458(b) and (c)).  38 C.F.R. § 3.451 (emphasis 
added).  The Board acknowledges that the appellant lost her 
job and as a result had expenses significantly higher than 
income.  The Board acknowledges that appellant's allegations 
that the veteran has received lumps-sum insurance, 
retroactive VA disability, and retroactive Social Security 
payments.  The Board further acknowledges the appellant's 
allegations that the veteran has bought coins and has hidden 
assets in precious metal transactions.  Notwithstanding these 
allegations (which have not been proven by the appellant), 
the basic fact remains that the veteran's sole sources of 
monthly income are Social Security and VA disability 
benefits, and that his monthly expenses are approximately 
equal to his monthly income.  Furthermore, the veteran is 
permanently and totally disabled with no real prospect of 
supplementing his monthly income in a reliable way.  

In sum, the veteran's expenses equal or exceed his income.  
To increase his expenses and deplete his savings, if any, by 
granting an increased apportioned share of his income to the 
appellant (for the period from February 1995 to October 1995) 
would create an undue hardship to the veteran.      

As for the appellant's reference to 38 C.F.R. § 3.451, which 
states that ordinarily an apportionment of less than 20 
percent would not provide a reasonable amount for any 
apportionee (emphasis added), the Board notes that the 
appellant was apportioned $108 a month out of approximately 
$2,000, a percentage of approximately 5 percent.  The Board 
notes that the veteran's $2,000 per month in VA disability 
benefits is an unusually large amount, based on a total 
rating based on individual unemployability due to service 
connected disabilities, and support of two dependents (the 
appellant and the veteran's daughter).  In light of these 
facts, and in consideration of the veteran's expenses 
relative to his income, the Board finds that allowance of a 
special pension of approximately 5 percent, under the very 
unique facts of this case, was reasonable.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increase in the 
apportionment of the veteran's disability compensation, for 
the period from February 1995 to October 1995.


ORDER

Entitlement to an increase in the apportionment of the 
veteran's disability compensation, for the period from 
February 1995 to October 1995, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals






- 9 -


